DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 September 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 19 September 2021.
Claims 16–20 have been cancelled by Examiner’s Amendment.
Claims 1–3, 5–6, 8–10, 12–14 and 21–22 are pending and have been allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16–20 directed to an invention non-elected with traverse. The restriction requirement was made FINAL in the Non-Final Office Action mailed 31 December 2020. Applicant had ample time from the date of the Non-Final Office Action to cancel the noted claims or take other appropriate action (37 CFR 1.144). Applicant’s failure to take action is being treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Accordingly, claims 16–20 have been cancelled.

16–20. (cancelled).
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
See previous Office Action mailed 19 April 2021 (6:6 – 8:17).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685